DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II, corresponding to claims 17-25 in the reply filed on February 15, 2022 is acknowledged.  Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (U.S. Publication No. 2015/0010432).
Olson discloses a method of adjusting a void volume in a basin of a treatment apparatus, the method comprising:

Adjusting the void volume to an adjusted void volume by at least one of expanding and contracting an expandable member (52) positioned in the basin (paragraph 46).

Concerning claims 18 and 19, Olson continues to disclose treating thee device (16) with the treatment agent by contacting the device (16) with the treatment agent (28) to sterilize the device (paragraph 36).

Regarding claim 20, Olson also discloses removing the device (16) from the basin after treating the device by contracting the expandable member (52) as set forth in paragraph 52.

With respect to claim 22, Olson further discloses filling the basin with the treatment agent to a volume up to the adjusted void volume (paragraph 50).

Concerning claim 23, the reference continues to disclose that expanding the expandable member (52) comprises filling a cavity of the expandable member (52) with a fluid, and contracting the expandable member (52) comprises removing the fluid from the cavity of the expandable member (paragraph 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Olson (U.S. Publication No. 2015/0010432) in view of Lin et al. (U.S. Patent No. 6,589,481).
Olson is relied upon as set forth above.  Olson does not appear to disclose treating the lumen device with a treatment agent, wherein the treatment agent is heated to a temperature in a range of 30-80°C.  Lin discloses a method of treating a lumen device with a sterilizing treatment agent (abstract).  The reference continues to disclose heating the treatment agent to a temperature in a range of 30-80°C in order to active the treatment agent and successfully sterilize said lumen device (column 13, lines 1-10).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to heat the treatment agent of Olson to a temperature in a range of 30-80°C in order to active the treatment agent and successfully sterilize said lumen device as exemplified by Lin.  Thus, claim 21 is unpatentable over Olson in view of Lin.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (U.S. Publication No. 2015/0010432).
Olson is relied upon as set forth above.  While Olson discloses that the method provides a sterilizing treatment agent to a lumen device with a treatment apparatus, and that common treatment apparatuses are endoscope reprocessors (paragraph 6) which would treat endoscopes (i.e. inherently known because of the name “endoscope reprocessor”), the reference does not specifically disclose that the device is an endoscope.  Nonetheless, because Olson acknowledges that an apparatus such as his are utilized to treat endoscopes, then it would have been obvious to one of ordinary skill 
Concerning the limitation of the apparatus being an endoscope reprocessor in claim 24, once the apparatus of Olson is utilized on an endoscope, then said apparatus affectively meets the limitations of an “endoscope reprocessor” as it “reprocesses” the endoscope by sterilizing said endoscope.  Thus, claim 24 is met by Olson as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuzyk (U.S. Publication No. 2003/0082069) discloses a method of adjusting a void volume in a basin of a treatment apparatus (apparatus; Figures 2 and 6-9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799